Citation Nr: 1106345	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  08-30 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include depression and anxiety, claimed as secondary 
to service-connected low back disorder.

2.  Entitlement to service connection for hypertension, claimed 
as secondary to service-connected low back disorder.

3.  Entitlement to service connection for coronary artery disease 
(CAD) with heart attack, claimed as secondary to service-
connected low back disorder.

4.  Entitlement to a total rating based upon individual 
unemployability (TDIU) due to service-connected disabilities.

REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from February 1961 to January 
1964.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, 
which, in part, denied the current appellate claims.

The Board acknowledges that the RO certified claims of service 
connection for depression and anxiety as two separate issues.  
However, in Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 
2000) the Federal Circuit clarified how the Board should analyze 
claims for PTSD and other acquired psychiatric disorders.  As 
emphasized in Clemmons, though a veteran may only seek service 
connection for PTSD, the veteran's claim "cannot be limited only 
to that diagnosis, but must rather be considered a claim for any 
mental disability that may be reasonably encompassed."  Id.  
Therefore, the Board will proceed with adjudication of this claim 
as to whether the Veteran has an acquired psychiatric disorder, 
however diagnosed, that was incurred in or otherwise the result 
of his active service, to include as secondary to his service-
connected low back disorder.  Consequently, the Board listed this 
as a single claim above.  Moreover, such action is consistent 
with the fact that all psychiatric disorders, other than eating 
disorders, are evaluated under the same general rating formula 
pursuant to 38 C.F.R. § 4.130.  

The Veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge (VLJ) in December 2010.  A 
transcript of this hearing has been associated with the Veteran's 
VA claims folder.

For the reasons addressed in the REMAND portion of the decision 
below, further development is required for adjudication of the 
TDIU claim.  Accordingly, this claim is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

As an additional matter, the Board observes the Veteran 
raised the issue of entitlement to an increased rating for 
his service-connected low back disorder at the December 
2010 hearing.  As this issue has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ), the Board does 
not have jurisdiction over it.  Accordingly, it is 
referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the 
equitable disposition of the issue(s) adjudicated by this 
decision have been completed.

2.  The record reflects that the Veteran's current psychiatric 
disorder is due, at least in part, to his service-connected low 
back disorder.

3.  The preponderance of the competent medical evidence is 
against a finding that the Veteran's hypertension was incurred in 
or otherwise the result of his active service, to include as 
secondary to his service-connected low back disorder.

4.  The preponderance of the competent medical evidence is 
against a finding that the Veteran's CAD with heart attack was 
incurred in or otherwise the result of his active service, to 
include as secondary to his service-connected low back disorder.


CONCLUSIONS OF LAW

1.  Service connection is warranted for an acquired psychiatric 
disorder as secondary to the service-connected low back disorder.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).

2.  Hypertension was not incurred in or aggravated by the 
Veteran's active service, nor is it secondary to his service-
connected low back disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 
3.310 (2010).

3.  CAD with heart attack was not incurred in or aggravated by 
the Veteran's active service, nor is it secondary to his service-
connected low back disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 
3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has an obligation to 
notify claimants what information or evidence is needed in order 
to substantiate a claim, as well as a duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

For the reasons stated below, the Board finds that service 
connection is warranted for the Veteran's acquired psychiatric 
disorder.  Therefore, no further discussion of the VCAA is 
warranted based upon the facts of this case as any deficiency has 
been rendered moot.  

With respect to the other appellate claims, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
adequate notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this 
case, the Veteran was sent pre-adjudication notice via letters 
dated in September and November 2006, both of which were clearly 
sent prior to the April 2007 rating decision that is the subject 
of this appeal.  Taken together, these letters informed the 
Veteran of what was necessary to substantiate his current 
appellate claims, what information and evidence he must submit, 
what information and evidence will be obtained by VA, and the 
need for the Veteran to advise VA of or to submit any evidence in 
his possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's 
holding in Quartuccio, supra.  Moreover, both letters included 
the information regarding disability rating(s) and effective 
date(s) mandated by the holding in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.   The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

The Board also notes that the Veteran has actively participated 
in the processing of his case, and the statements and hearing 
testimony submitted in support of his case have indicated 
familiarity with the requirements for the benefits sought on 
appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can 
demonstrate that a notice defect is not prejudicial if it can be 
demonstrated ... that any defect in notice was cured by actual 
knowledge on the part of the appellant that certain evidence 
(i.e., the missing information or evidence needed to substantiate 
the claim) was required and that the appellant should have 
provided it.); see also Overton v. Nicholson, 20 Vet. App. 427 
(2006).

All the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In view of the foregoing, the Board finds that the Veteran was 
notified and aware of the evidence needed to substantiate his 
claims and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, there is 
no further duty to notify.

In addition, the Board finds that the duty to assist a claimant 
in the development of his or her case has been satisfied 
regarding the hypertension and CAD claims.  The Veteran's service 
treatment records are on file, as are various post-service 
medical records to include from the Social Security 
Administration (SSA).  Further, the Veteran has had the 
opportunity to present evidence and argument in support of his 
claims, to include at the December 2010 Board hearing.  Nothing 
indicates he has identified the existence of any relevant 
evidence that has not been obtained or requested.  

In regard to the aforementioned December 2010 hearing, the Court 
held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 
C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who 
chairs a hearing fulfill two duties to comply with the above the 
regulation.  These duties consist of (1) the duty to fully 
explain the issues and (2) the duty to suggest the submission of 
evidence that may have been overlooked.  Here, during the 
hearing, the VLJ did not specifically note the bases of the prior 
determinations or the elements that were lacking to substantiate 
the Veteran's appellate claims.  However, as detailed above the 
Board has already determined that the Veteran received adequate 
notification which apprised him of the elements necessary to 
substantiate his claim(s).  Moreover, the testimony of the 
Veteran, to include the questions posed by his accredited 
representative, focused on the elements necessary to substantiate 
the claim(s); i.e., the Veteran, through his testimony, 
demonstrated that he had actual knowledge of the elements 
necessary to substantiate his claim(s).  Finally, neither the 
Veteran nor his representative has asserted that VA failed to 
comply with 38 C.F.R. 3.103(c)(2), nor has he identified any 
prejudice in the conduct of either hearing.  As such, the Board 
finds that, consistent with Bryant, the duties set forth in 38 
C.F.R. 3.103(c)(2) have been satisfied. 

The Board further observes the Veteran was accorded a VA medical 
examination regarding his hypertension and CAD claims in December 
2008 which included an opinion that addressed the contention of 
secondary service connection.  As this opinion was based upon 
both a medical evaluation of the Veteran, and an accurate 
understanding of his medical history based upon review of his VA 
claims folder, the Board finds they are supported by an adequate 
foundation.  No competent medical evidence is of record which 
specifically refutes the findings of the December 2008 VA 
examination, and the Veteran has not otherwise identified any 
prejudice therein.  Accordingly, the Board finds that this 
examination is adequate for resolution of this case.  

The Board acknowledges that the December 2008 VA examination did 
not explicitly address the issue of whether the Veteran's 
hypertension and/or CAD were directly related to his period of 
active duty.  However, for the reasons detailed below, the Board 
finds that no such development is required based upon the facts 
of this case.

In view of the foregoing, the Board finds that the duty to assist 
the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the appellant or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on the 
claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) 
(noting that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent evidence to the effect that 
the claim is plausible.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Hypertension means persistently high arterial blood pressure, and 
by some authorities, the threshold for high blood pressure is a 
reading of 140/90. See Dorland's Illustrated Medical Dictionary 
at 889 (30th ed. 2003).  For VA purposes, hypertension means that 
the diastolic pressure is predominantly 90 or greater, and 
isolated systolic hypertension means that the systolic pressure 
is predominantly 160 or greater with a diastolic pressure of less 
than 90.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  As 
specific medical testing is required to confirm the presence of 
hypertension, as well as CAD, they are not the type of conditions 
which are subject to lay observation without such testing.

Where a veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and certain chronic diseases such as cardiovascular-renal 
disease (including hypertension) and psychoses become manifest to 
a degree of 10 percent or more within one (1) year from date of 
termination of such service, such disease shall be presumed to 
have been incurred in service, even though there is no evidence 
of such disease during the period of service.  38 C.F.R. §§ 
3.307, 3.309(a).

The Veteran has contended that his psychiatric and heart 
disabilities are secondary to his service-connected low back 
disorder, to include at the December 2010 hearing.  Under section 
3.310(a) of VA regulations, service connection may be established 
on a secondary basis for a disability which is proximately due to 
or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
(a) proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).  Where a service-connected disability 
aggravates a nonservice-connected condition, a veteran may be 
compensated for the degree of disability (but only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  Allen, 7 Vet. App. at 448.  Temporary or 
intermittent flare-ups of symptoms of a condition, alone, do not 
constitute sufficient evidence aggravation unless the underlying 
condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-
47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  

Analysis

Initially, the Board observes that the Veteran's service 
treatment records contain no findings indicative of an acquired 
psychiatric disorder, hypertension and/or any other heart disease 
during his period of active duty.  For example, his heart and 
psychiatric condition were both clinically evaluated as normal on 
his November 1963 separation examination, and his blood pressure 
was noted as being 144/76 (systolic/diastolic).  Further, he 
indicated on a Report of Medical History completed concurrent 
with this examination that he had not experienced pain or 
pressure in the chest, high or low blood pressure, depression or 
excessive worry, or nervous trouble of any sort.  Moreover, the 
first competent medical evidence of record documenting the 
current disabilities all appear to be years after his separation 
from service.

Inasmuch as the first competent medical evidence of the claimed 
disabilities are years after the Veteran's separation from 
service, he is clearly not entitled to a grant of service 
connection based upon the presumptive provisions of 38 C.F.R. 
§§ 3.307, 3.309(a) for chronic disabilities present to a 
compensable degree within the first post-service year.  Further, 
the Court has indicated that the normal medical findings at the 
time of separation from service, as well as the absence of any 
medical records of a diagnosis or treatment for many years after 
service is probative evidence against the claim.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it 
found that veteran failed to account for the lengthy time period 
after service for which there was no clinical documentation of 
low back condition); see also Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (A prolonged period without medical 
complaint can be considered, along with other factors concerning 
a claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or a disease 
was incurred in service which resulted in any chronic or 
persistent disability.).

In addition, no competent medical opinion is of record which 
relates any of the current disabilities directly to active 
service.  Moreover, the Board concludes that no development on 
this matter is warranted in this case.  In the absence of 
evidence of in-service incurrence or aggravation of the claimed 
disability, referral of this case for an opinion as to whether 
these disabilities are directly related to service would in 
essence place the examining physician in the role of a fact 
finder.  This is the Board's responsibility.  In other words, any 
medical nexus opinion would not be supported by what actually 
occurred in service.  Simply put, there is no relevant complaint 
or clinical finding for a clinician to link the claimed 
disabilities directly to the Veteran's military service.  The 
Court has held on a number of occasions that a medical opinion 
premised upon an unsubstantiated account of a claimant is of no 
probative value.  See Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995) (a medical opinion that is based on the veteran's 
recitation of medical history, and unsupported by clinical 
findings, is not probative); Bloom v. West, 12 Vet. App. 185, 187 
(1999) (A medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide the 
required degree of medical certainty); Black v. Brown, 5 Vet. 
App. 177, 180 (1995) (A medical opinion is inadequate when 
unsupported by clinical evidence).  

The Board further notes that the Veteran has not contended that 
his psychiatric disorder, hypertension, and/or CAD are directly 
related to service.  Rather, he has contended that these 
disabilities are secondary to his service-connected low back 
disorder, and submitted medical treatise evidence in support of 
such contentions.

The impact one disability has upon another is not something 
subject to lay observation; a lay person can describe visible 
symptomatology, and whether an injury occurred, but cannot relate 
whether one disability caused or permanently aggravated another.  
Such a relationship is of the type that competent medical 
evidence is required, and nothing in the record indicates the 
Veteran has the requisite knowledge, skill, experience, training, 
or education to render a medical opinion.  See 38 C.F.R. § 
3.159(a)(1).  Moreover, this finding is supported by the holding 
of Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) in which 
Federal Circuit held in the context of a claimant contending 
secondary service connection that the veteran's own conclusory 
generalized statement that his service illness caused his present 
medical problems was not enough to entitle him to a medical 
examination.  If such a contention was not sufficient to warrant 
a medical examination, it is clear that it is not sufficient to 
warrant a grant of service connection.

The Veteran was accorded VA medical examinations in December 2006 
and December 2008 which addressed his contentions of secondary 
service connection.  As these examinations contain the only 
competent medical opinions of record on this matter which are 
based upon actual examination of the Veteran and an accurate 
understanding of his medical history based upon the examiners' 
review of his VA claims folder, the Board finds that they are 
entitled to the most weight in the instant case.

Regarding the Veteran's acquired psychiatric disorder, the 
December 2006 VA mental disorders examination diagnosed the 
condition as depressive disorder, not otherwise specified (NOS).  
As to whether this disability was secondary to the service-
connected low back disorder, the examiner noted that depression 
was a multifactoral illness and rarely could be attributed to any 
single cause.  Factors contributing to the Veteran's depression 
included genetic vulnerability (his mother suffered bipolar 
disorder), early life experiences that predisposed him to 
depression (he struggled in school and experienced much failure 
as a youth), situational stressors (he has been unable to work, 
receiving only a limited income since 1991), and chronic medical 
conditions and their associated disability (cardiac disease, 
diabetes mellitus, and back pain).  The examiner further noted 
that the history given indicates that the Veteran first sought 
treatment for depression in the early 1990s after he became 
disabled from working because of his cardiac disease, suggesting 
that both his cardiac disease and the situational stress of 
unemployment were major factors in the onset of his depression, 
but not clearly pointing to back pain as a catalyst.  However, as 
the Veteran was clearly distressed presently both by his chronic 
back pain and by the limitations it places on his activity, the 
examiner concluded that it was as likely as not that the back 
condition was a factor - one of many - contributing to the 
current depression.  Nevertheless, the examiner also believed 
that it was as likely as not, given all the other factors fueling 
his depression, that the Veteran would suffer depression in the 
absence of his back problems.  Therefore, the examiner could not 
offer an opinion as to any increased manifestations of depression 
which were approximately due to the service-connected low back 
disorder.

In short, even though the examiner concluded the Veteran's 
depression was due to multiple factors, and that it would be 
present even without the low back disorder, the fact remains the 
examiner found that the current disability was due, at least in 
part, to the service-connected low back disorder.  Although the 
examiner could not identify the extent the psychiatric 
symptomatology was due to the service-connected low back 
disorder, this pertains more to the appropriate rating to be 
assigned rather than the present issue of whether service 
connection is warranted on a secondary basis pursuant to 
38 C.F.R. § 3.310.

The Board further observes that, in Alemany v. Brown, 9 Vet. App. 
518 (1996), the Court noted that in light of the benefit of the 
doubt provisions of 38 U.S.C.A. 
§ 5107(b), an accurate determination of etiology is not a 
condition precedent to granting service connection; nor is 
"definite etiology" or "obvious etiology."  Moreover, in Gilbert, 
supra, the Court stated that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  In Gilbert the Court 
specifically stated that entitlement need not be established 
beyond a reasonable doubt, by clear and convincing evidence, or 
by a fair preponderance of the evidence.  Under the benefit of 
the doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the appellant 
prevails.  See also 38 C.F.R. § 3.102.

Resolving all reasonable doubt in favor of the Veteran, the Board 
finds that service connection is warranted for an acquired 
psychiatric disorder as secondary to the service-connected low 
back disorder.

Conversely, the December 2008 VA heart examination contains a 
competent medical opinion against the Veteran's hypertension and 
CAD being caused nor permanently aggravated by his service-
connected low back disorder.  In support of this opinion, the 
examiner noted that in review of literature looking at the causes 
for hypertension and CAD, a low back disorder was not listed as a 
cause for either disability.  The examiner further noted that the 
Veteran's risk factors for heart problems include his positive 
smoking history, his age, gender, diagnosis of hyperlipidemia, 
hypertension, and diabetes mellitus type II.  The examiner 
acknowledged that pain had been shown to cause temporary 
elevations of blood pressure, but that these came back down as 
the pain decreased.  In other words, the low back disorder may 
cause temporary flare-ups, but not the type of permanent increase 
beyond natural progression that is necessary for a grant of 
secondary service connection.

As noted above, the Board has already determined that the 
December 2008 VA examination is supported by an adequate 
foundation, is adequate for resolution of this case, and that 
there is no competent medical evidence of record which explicitly 
refutes the findings of this examination.  Therefore, the 
preponderance of the competent medical evidence is against a 
finding that the Veteran's hypertension and/or CAD are secondary 
to his service-connected low back disorder.

There being no other basis of establishing service connection 
from the evidence of record, the Board must conclude that the 
preponderance of the competent medical evidence is against a 
finding that the Veteran's hypertension and CAD with heart attack 
were incurred in or otherwise the result of his active service, 
to include as secondary to his service-connected low back 
disorder.  As the preponderance of the evidence is against these 
claims, the benefit of the doubt doctrine is not for application 
in the instant case.  See generally Gilbert, supra; see also 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, 
the benefit sought on appeal with respect to these claims must be 
denied.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder as secondary to service-connected low back disorder is 
granted.

Entitlement to service connection for hypertension, claimed as 
secondary to service-connected low back disorder, is denied.

Entitlement to service connection for CAD with heart attack, 
claimed as secondary to service-connected low back disorder, is 
denied.


REMAND

It is the established policy of the VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  A total disability will be 
considered to exist when there is present any impairment of mind 
or body which is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  A 
total disability may or may not be permanent.  Total ratings will 
not be assigned, generally, for temporary exacerbations or acute 
infectious diseases except where specifically prescribed by the 
schedule.  38 C.F.R. 
§ 3.340(a).

A total disability rating for compensation purposes may be 
assigned where the schedular rating is less than total, where it 
is found that the disabled person is unable to secure or follow 
substantially gainful occupation as a result of a service-
connected disability ratable at 60 percent or more or as a result 
of two or more disabilities, providing at least one disability is 
ratable at 40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  Consideration may 
be given to the veteran's level of education, special training, 
and previous work experience in arriving at a conclusion, but not 
to his or her age or to the impairment caused by nonservice-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see 
also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In exceptional cases where the schedular evaluations are found to 
be inadequate, an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities may be approved 
provided the case presents such an exceptional or unusual 
disability picture with related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

In this case, the Veteran's low back disorder had been his only 
service-connected disability, and was evaluated as 40 percent 
disabling.  However, as detailed above, the Veteran has raised an 
increased rating claim for this disability, and it was referred 
to the AOJ for appropriate action.  More importantly, for the 
reasons stated above, the Board has determined that service 
connection is warranted for an acquired psychiatric disorder.  
The Federal Circuit has stated that the level of disability is a 
distinct and separate element from the issue of service-
connectedness.  Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  As 
such, the initial rating to be assigned for this disability must 
be determined below.

The resolution of the aforementioned claims may impact whether 
the Veteran is entitled to a TDIU in the instant case.  As such, 
these claims are inextricably intertwined, and the Board must 
defer adjudication of these claims until after these matters have 
been completed.

Despite the foregoing, the Board notes that certain development 
should be undertaken for adjudication of the TDIU claim.  For 
example, it has been several year since the Veteran was last 
accorded a VA medical examination of his low back disorder (May 
2006) and the psychiatric disorder (December 2006).  As such, the 
Board is of the opinion that the evidence of record may not 
accurately reflect the current severity of these disabilities.  
The Board is also of the opinion that a social and industrial 
survey would provide useful information for resolution of this 
case.  Consequently, the Board concludes that this case should be 
remanded for such development.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) (When the medical evidence of record is 
insufficient, in the opinion of the Board, or of doubtful weight 
or credibility, the Board must supplement the record by seeking 
an advisory opinion, ordering a medical examination, or citing 
recognized medical treatises that clearly support its ultimate 
conclusions.).  

Since the Board has determined that new examinations are 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required to 
report for such examinations.  The provisions of 38 C.F.R. § 
3.655 addresses the consequences of a veteran's failure to attend 
scheduled medical examinations.  That regulation at (a) provides 
that, when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination, 
action shall be taken.  At (b) it is provided that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim shall 
be rated based on the evidence of record.  However, when the 
examination is scheduled in conjunction with any other original 
claim, a reopened claim for a benefit which was previously 
disallowed, or a claim for increase, the claim shall be denied.

The Board further finds that any outstanding treatment records 
regarding the low back and psychiatric disorders should be 
obtained while this case is on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names and 
addresses of all medical care providers who 
have treated the Veteran for his low back and 
psychiatric disorders since March 2006.  
After securing any necessary release, the 
AMC/RO should obtain those records not on 
file.

2.  After obtaining any additional records 
to the extent possible, the Veteran should 
be afforded examinations to evaluate the 
current nature and severity of his low back 
and psychiatric disorders.  The claims 
folder should be made available to the 
examiner(s) for review before the 
examination(s).  

3.  In addition to the aforementioned VA 
examinations, the Veteran should be 
afforded a VA social and industrial survey 
to assess the Veteran's employment history 
and day-to-day functioning.  A written copy 
of the report should be inserted into the 
claims folder.

4.  Thereafter, the AMC/RO should review 
the claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the AMC/RO 
should review the examination reports to 
ensure that they are responsive to and in 
compliance with the directives of this 
remand and if not, the AMC/RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, as well as 
adjudication of the inextricably 
intertwined issues of the appropriate 
ratings for the low back and psychiatric 
disorders, the AMC/RO should readjudicate 
the TDIU claim in light of any additional 
evidence added to the records assembled for 
appellate review.  

If the benefits requested on appeal are not granted to the 
Veteran's satisfaction, the Veteran and his representative should 
be furnished a Supplemental Statement of the Case (SSOC), which 
addresses all of the evidence obtained after the issuance of the 
last SSOC in February 2009, and provides an opportunity to 
respond.  The case should then be returned to the Board for 
further appellate consideration, if in order.  By this remand, 
the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


